Fourth Court of Appeals
                                San Antonio, Texas
                                    September 20, 2018

                                    No. 04-18-00528-CV

                  IN THE INTEREST OF R.S.G., ET AL. CHILDREN,

                 From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017PA01615
                        Honorable Antonia Arteaga, Judge Presiding


                                      ORDER
       The Appellant’s Motion to Extend Time to File Appellant’s Brief is hereby GRANTED.
Time is extended to October 8, 2018.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of September, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court